Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/12/2017.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 15, 20-22, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xia (US 10338641 B2) 

15.    Xia teaches an intelligent wearable device (100, fig 1), comprising a housing (11, fig 5) and a display unit (3) mounted on the housing, wherein the display unit comprises a first display screen (portion of 3 showing in fig 2) and a second display screen (portion of 3 showing in fig 1), the first display screen is a flexible display screen (abstract, figs 1, 2); the first display screen comprises a first display area (left area of fig 2), a bendable area (middle area of fig 2) and a second display area (right area of fig 2) which are sequentially connected (fig 2); the first display area and the second display area are foldably connected to each other by means of the bendable area (abstract and figs 1, 2), a back face of the first display area is connected to the housing (figs 3, 5, 9, 10); and a back face of the second display screen is connected to a back face of the second display area in a laminated manner (figs 1, 2 show a closed and open state, the first display area, second display area and second display are all stacked in fig 1 since the abstract mentions that the display folds).

20.    Xia and Wan teach the intelligent wearable device according to claim 15, wherein the first display area and the second display area have the same structural size (Xia fig 1), and when the 

21.    Xia teaches the intelligent wearable device according to claim 1, wherein the intelligent wearable device is a smart bracelet or a smart watch, and each of two opposite sides of the housing is connected with a wristband (title of Xia).

22.    Xia teaches the intelligent wearable device according to claim 1, wherein an outer peripheral contour of the second display screen does not exceed an outer peripheral contour of the second display area (Xia figs 1, 2).

24.    Xia teaches an intelligent wearable device (100, fig 1), comprising a housing (11, fig 5) and a display unit (3) mounted on the housing, wherein the display unit comprises a first display screen (portion of 3 showing in fig 2) and a second display screen (portion of 3 showing in fig 1), the first display screen comprises a first display area (left area of fig 2), a bendable area (middle area of fig 2) and a second display area (right area of fig 2) which are sequentially connected (fig 2); the first display area and the second display area are foldably connected to each other by means of the bendable area (abstract and figs 1, 2), a back face of the first display area is connected to the housing (figs 3, 5, 9, 10); and a back face of the second display screen is connected to a back face of the second display area in a laminated manner (figs 1, 2 show a closed and open state, the first display area, second display area and second display are all stacked in fig 1 since the abstract mentions that the display folds).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Wan (US 20150378662 A1)

1.    Xia teaches an intelligent wearable device (100, fig 1), comprising a housing (11, fig 5) and a display unit (3) mounted on the housing, wherein the display unit comprises a first display screen (portion of 3 showing in fig 2) and a second display screen (portion of 3 showing in fig 1), the first display screen is a flexible display screen (abstract, figs 1, 2); the first display screen comprises a first display area (left area of fig 2), a bendable area (middle area of fig 2) and a second display area (right area of fig 2) which are sequentially connected (fig 2); the first display area and the second display area are foldably connected to each other by means of the bendable area (abstract and figs 1, 2), a back face of the first display area is connected to the 

However Xia fails to specifically teach that the second display screen is an electronic ink screen
Wan teaches a second display screen is an electronic ink screen (paragraph 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wan into the device of Xia. The ordinary artisan would have been motivated to modify Xia in the above manner for the purpose of saving battery.

2.    Xia and Wan teach the intelligent wearable device according to claim 1, wherein the intelligent wearable device is a smart bracelet or a smart watch, and each of two opposite sides of the housing is connected with a wristband (title of Xia).

7.    Xia and Wan teach the intelligent wearable device according to claim 1, wherein an outer peripheral contour of the second display screen does not exceed an outer peripheral contour of the second display area (Xia figs 1, 2).

14.    Xia and Wan teach the intelligent wearable device according to claim 1, wherein the first display area and the second display area have the same structural size (Xia fig 1), and when the 

16. Xia teaches the intelligent wearable device according to claim 15, however Xia fails to specifically teach that the second display screen is an electronic ink screen
Wan teaches a second display screen is an electronic ink screen (paragraph 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wan into the device of Xia. The ordinary artisan would have been motivated to modify Xia in the above manner for the purpose of saving battery.

Claims 9, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Wan (US 20150378662 A1), further in view of Park (US 20190086952 A1)

9.    Xia and Wan teach the intelligent wearable device according to claim 1, however fails to specifically teach that the first display screen is a flexible AMOLED display screen
Park teaches a display screen is a flexible AMOLED display screen (paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of Xia and Wan. The ordinary artisan would have been motivated to modify Xia and Wan in the above manner for the purpose of improving resolution or saving battery life.


Wan teaches a second display screen is an electronic ink screen (paragraph 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Wan into the device of Xia. The ordinary artisan would have been motivated to modify Xia in the above manner for the purpose of saving battery.

Park teaches a display screen is a flexible AMOLED display screen (paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of Xia and Wan. The ordinary artisan would have been motivated to modify Xia and Wan in the above manner for the purpose of improving resolution or saving battery life.

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Park (US 20190086952 A1)

23.    Xia teaches the intelligent wearable device according to claim 15, however fails to specifically teach that the first display screen is a flexible AMOLED display screen
Park teaches a display screen is a flexible AMOLED display screen (paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Park into the device of Xia and Wan. The ordinary artisan would have been motivated to modify Xia and Wan in the above manner for the purpose of improving resolution or saving battery life.



Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Wan (US 20150378662 A1), further in view of Song (US 20170123459 A1)
	
11.    Xia and Wan teach the intelligent wearable device according to claim 1, but fail to specifically teach that the intelligent wearable device further comprises a mainboard, the mainboard is encapsulated in the housing and relatively located below the first display area, the mainboard is connected with the first display screen through a first flexible circuit board, and the mainboard is connected with the second display screen through a second flexible circuit board

Song teaches a mainboard (300), the mainboard is encapsulated in the housing and relatively located below the first display area (fig 1), the mainboard is connected with the first display screen through a first flexible circuit board (500), and the mainboard is connected with the second display screen through a second flexible circuit board (400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Song into the device of Xia and Wan. The ordinary artisan would have been motivated to modify Xia and Wan in the above manner for the purpose of displaying different things on the inside of the screen than on the outside of the screen.

12.    Xia, Wan and Song teach the intelligent wearable device according to claim 11, wherein the second flexible circuit board (Song 400) extends out of the housing and extends along a .

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Song (US 20170123459 A1)
	
17.    Xia teaches the intelligent wearable device according to claim 15, but fail to specifically teach that the intelligent wearable device further comprises a mainboard, the mainboard is encapsulated in the housing and relatively located below the first display area, the mainboard is connected with the first display screen through a first flexible circuit board, and the mainboard is connected with the second display screen through a second flexible circuit board

Song teaches a mainboard (300), the mainboard is encapsulated in the housing and relatively located below the first display area (fig 1), the mainboard is connected with the first display screen through a first flexible circuit board (500), and the mainboard is connected with the second display screen through a second flexible circuit board (400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Song into the device of Xia. The ordinary artisan would have been motivated to modify Xia in the above manner for the purpose of displaying different things on the inside of the screen than on the outside of the screen.

.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Wan (US 20150378662 A1) , further in view of Song (US 20170123459 A1), still further in view of An (US 20170206863 A1)

13.    Xia, Wan and Song teach the intelligent wearable device according to claim 11, but fail to teach that the first display screen is provided with a state detection unit for detecting a folding state of the first display area and the second display area, and the state detection unit is configured to send a folding state signal to the mainboard through the first flexible circuit board

An teaches a first display screen is provided with a state detection unit (control unit of claim 1) for detecting a folding state (open angle of claim 1, also 515 fig 5) of the first display area and the second display area, and the state detection unit is configured to send a folding state signal to the mainboard through the first flexible circuit board (since the status information is to be displayed in the status display area, it is sent to the flexible circuit board and mainboard)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by An into the device of Xia, Wan and Song. .

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 10338641 B2) in view of Song (US 20170123459 A1), further in view of An (US 20170206863 A1)

19.    Xia and Song teach the intelligent wearable device according to claim 17, but fail to teach that the first display screen is provided with a state detection unit for detecting a folding state of the first display area and the second display area, and the state detection unit is configured to send a folding state signal to the mainboard through the first flexible circuit board

An teaches a first display screen is provided with a state detection unit (control unit of claim 1) for detecting a folding state (open angle of claim 1, also 515 fig 5) of the first display area and the second display area, and the state detection unit is configured to send a folding state signal to the mainboard through the first flexible circuit board (since the status information is to be displayed in the status display area, it is sent to the flexible circuit board and mainboard)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by An into the device of Xia and Song. The ordinary artisan would have been motivated to modify Xia and Song in the above manner for the purpose of turning the second display on or off based on when the display is opened or closed.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JINHEE J LEE/             Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                           

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841